 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NORMAN JOHN CRAIG,                                No. 2:18-cv-02505 MCE AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    TERRY CISSNA, et al.,
15                       Defendants.
16

17          Plaintiff, an inmate at El Dorado County Jail, is proceeding in this action pro se and has

18   been granted authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. ECF No. 11.

19   On October 1, 2018, plaintiff’s complaint was dismissed and he was granted 30 days to file an

20   amended complaint. Id. Plaintiff did not timely file an amended complaint, but on November 5,

21   2018, he did file a document which the court construes as a motion for an extension of time. ECF

22   No. 13. Plaintiff asserts that he intended to timely file an amended complaint, but due to his

23   release and re-arrest he was unable to do so. Id. On November 7, the court gave plaintiff an

24   additional 30 days to file his amended complaint, making his filing due December 7, 2018. ECF

25   No. 14. On November 19, 2018, plaintiff filed a second motion for an extension of time, citing

26   the same reasons as in his first document, asking for an additional 30 days to file his complaint.

27   ECF No. 15. In light of plaintiff’s pro se status, the court will GRANT plaintiff’s motion. Id.

28   However, plaintiff is cautioned that additional requests for extension of time will be viewed with
                                                       1
 1   additional scrutiny to prevent ongoing delay of this case.
 2          Finding good cause, the court extends plaintiff’s time to file an amended complaint is
 3   extended and is now due on January 11, 2019.
 4          IT IS SO ORDERED.
 5   DATED: November 26, 2018
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
